Title: From Alexander Hamilton to Oliver Wolcott, Junior, [3 August 1796]
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.


[New York, August 3, 1796]
Dr Sir
I have received your letter of the 1st. I deplore the picture it gives and henceforth wish to forget there is a Bank or a Treasury in the U States, though I shall not forget my regard to individuals.
I do not see one argument in any possible shape of the thing for the sale of Bank Stock or against that of the other stock, which does not apply vice versa & I shall consider it as one of the most infatuated steps that ever was adopted.
God bless You
A HamiltonAug 3. 1796
It will be known on Thursday whether any thing is to be expected here.

Oliver Wolcott Jun Es
